Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2020

                                      No. 04-19-00691-CV

                      CUANTO ANTES MEJOR, LLC and M.E. Phillip,
                                   Appellants

                                                v.

                                  EOG RESOURCES, INC.,
                                        Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-12-00277-CVK
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
        Appellee’s partially opposed second motion for an extension of time to file the appellee’s
brief is granted. We order appellee’s brief due March 20, 2020. Counsel is advised that no
further extensions of time will be granted absent a timely motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts counsel
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. The court does not generally
consider a heavy work schedule to be an extraordinary circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court